Citation Nr: 1427136	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  14-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nasopharyngitis and pharyngitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of rib fractures.

4.  Entitlement to service connection for a heart disorder, to include aortic regurgitation, abrasion of the heart, and ischemia.

5.  Entitlement to service connection for history of hemoptysis.

6.  Entitlement to service connection for a respiratory disorder, including pleurisy, chronic obstructive pulmonary disease (COPD), and pneumonia.

7.  Whether new and material evidence has been presented to reopen the claim for service connection for residuals of facial lacerations.

8.  Whether new and material evidence has been presented to reopen the claim for service connection for emotional instability, and, if so, whether service connection is warranted. 

9.  Entitlement to service connection for disequilibrium.

10.  Entitlement to service connection for cold injury to feet.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from April 1944 to December 1946, January 1947 to January 1950, and April 1950 to March 1965.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of disequilibrium, cold weather injury to feet, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have any current nasopharyngitis or pharyngitis disability.

2.  The Veteran's currently diagnosed hypertension did not begin during, or was otherwise caused by, his active service.

3.  The Veteran does not have any additional current residuals of rib fractures, other than the symptoms for which he is already receiving disability compensation.

4.  The Veteran's currently diagnosed heart disorder did not begin during, or was otherwise caused by, his active service.

5.  The Veteran already receives VA compensation for his current hemoptysis.

6.  The Veteran does not have any additional respiratory disorder that began during, or was otherwise caused by, his active service.

7.  The May 1979 rating decision denying service connection for residuals of facial lacerations and emotional instability is final.  The Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by the VA within one year from the date the RO mailed notice of the determination to the Veteran.

8.  No new and material evidence regarding residuals of facial lacerations has been added to the claims file since the May 1979 rating decision.

9.  Evidence obtained since the May 1979 is new and material to the claim for service connection for emotional instability.

10.  The Veteran does not have any current emotional instability or any other additional acquired psychiatric disorder, other than the conditions for which he is already receiving disability compensation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for nasopharyngitis and pharyngitis have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.309 (2013).

3.  The criteria for service connection for residuals of rib fractures have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a heart disorder, to include aortic regurgitation, abrasion of the heart, and ischemia, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for hemoptysis have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for service connection for a respiratory disorder, including pleurisy, COPD, and pneumonia, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  The May 1979 rating decision, which denied entitlement to service connection for residuals of facial lacerations, is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).  

8.  The May 1979 rating decision, which denied entitlement to service connection for emotional instability, is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).  

9.  The criteria for service connection for emotional instability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for several issues.  However, prior to discussing these claims, the Board would be remiss if it did not recognize the Veteran's outstanding service.  Among his other medals, he received the Purple Heart and Combat Infantryman's Badge for his service during World War II.  After his combat injuries, discussed more below, he went on to serve honorably until 1965.  He has submitted statements from family and friends that attest to the quality of his character.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Alternatively, if the chronic disease was shown in service, with manifestations sufficient to identify the disease and sufficient observation to establish chronicity, then subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

The Veteran has asserted his conditions are secondary to the chest wound he received during combat in active service.  Service treatment records reflect the Veteran suffered from a serious shell fragment wound to the right chest from enemy fire in November 1944.  As a result of this injury, his sixth and seventh ribs were fractured.  While in the hospital for this wound, the Veteran stated he was informed the shrapnel also "nicked his heart."  He required repeated thoracentesis to remove dried blood and other liquid surrounding his right lung.  In January 1945, the Veteran underwent surgery to remove the foreign body from the lower lobe of his right chest.  As a result of this surgery, sutures and 'wire meshing' were placed in the Veteran's chest, and were reflected in all subsequent chest scans throughout the period on appeal.

Following his surgery, the Veteran was sent to convalescence.  After a period of rest, he returned to limited duty.  He eventually returned to full duty, and ultimately served honorably until the early spring of 1965.

His claims for service connection will each be addressed in turn.

Cold Symptoms

The Veteran is seeking service connection for recurrent pharyngitis, sore throat, and nasopharyngitis, a common cold, both claimed as residuals from his severe lung wound in service.

Service treatment records were reviewed, and reflect the Veteran was treated for both these conditions on isolated occasions during his long period of active service.  For example, in April 1946 the Veteran was treated for acute nasopharyngitis.  He reported feeling feverish, with general malaise and sore throat for several days.  Subsequent medical records reflect this condition was "cured."  Later in March 1952, he sought treatment and was diagnosed with a common cold and laryngitis.  In January 1953, he was diagnosed with acute pharyngitis, with etiology unknown.

Accordingly, service treatment records reflect the Veteran was treated for symptoms of a sore throat and the common cold on several occasions during his twenty years of active service.  However, medical records do not establish these symptoms were due to any chronic condition.  Instead, at several examinations from later in his period of service, including June 1957 and May 1963 reenlistment examinations, the Veteran was found to be in normal condition.  At his January 1965 retirement examination, his head, nose, sinuses, mouth, and throat were all specifically noted to be in normal condition.  No chronic pharyngitis or nasopharyngitis disorder was noted.  

Therefore, although the Veteran was treated for acute symptoms of sore throat and a common cold on a couple occasions during service, service treatment records do not establish any chronic illness.

In 1965, shortly after his retirement from service, the Veteran filed a claim for service connection for a chest wound and hernia.  In March 1979, he filed an additional claim for service connection for shrapnel wound to the right chest, hernia, nervous condition, and facial injury.  Both of these claims reflect the Veteran had knowledge of the VA benefit process shortly after his separation from service.  However, no mention of any chronic pharyngitis or nasopharyngitis disorder was noted in either claim.  Therefore, the Board finds these previous claims provide evidence the Veteran did not experience recurrent pharyngitis or nasopharyngitis consistently since his retirement from active service, or he likely would have claimed such.

In a May 1979 VA examination, the Veteran reported some hoarseness, soreness, and difficulty swallowing at times.  However, no diagnosis of any chronic disorder was made based on these symptoms.

Additionally post-service medical records reflect the Veteran made occasional complaints of sore throat in the nearly fifty years since his retirement from active service.  However, no chronic disorder based on these occasional symptoms was reported.  A November 2003 sinus examination revealed nasal septal deviation to the right, but the medical professional did not suggest this condition was due to the Veteran's active service.

In June 2010, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  At the time of the examination, the Veteran himself denied experiencing any nasopharyngeal problems, and he stated he received no current treatment for any such symptoms.  Upon examination, no nasal polyp or septal deviation was noted, and the larynx appeared normal.  The examiner opined there was no evidence of nasopharyngitis, providing evidence against the Veteran's claim.

Based on all the foregoing, there is no evidence of any current pharyngitis or nasopharyngitis disability upon which benefits could be granted.  Although the Veteran was treated for occasional acute periods of related symptoms, no chronic disease or illness was identified at any point during the period on appeal.  Because there is no current disability, service connection is denied.

Hypertension

The Veteran is also seeking service connection for hypertension.  Under VA regulations, hypertension is defined as diastolic blood pressure predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Post-service treatment records reflect the Veteran currently has hypertension which requires medication to control.  However, as will be discussed, the evidence does not establish his current hypertension either began during, or was otherwise caused by, his active service.

Service treatment records reflect blood pressure readings ranging from 108/58 to 140/80.  The Veteran's blood pressure reading at his retirement examination in January 1965 was 108/66.  Therefore, all his blood pressure readings during service were lower than the readings associated with hypertension under VA regulations, and the Veteran was not otherwise diagnosed with hypertension during service.  Accordingly, no in-service occurrence is established.

As discussed above, hypertension is one of the chronic diseases which may be presumed service connected if it occurred within one year of separation.  However, the medical evidence does not establish the Veteran was diagnosed with hypertension within one year of March 1965.  Instead, as discussed above, the Veteran filed an initial claim for VA benefits in 1965, but made no mention of any hypertension, providing evidence he did not have hypertension or elevated blood pressure within one year of retirement.  Therefore, presumptive service connection is not established.

Finally, the medical evidence does not otherwise suggest the Veteran's current hypertension is related to his active service.  Post-service treatment records do not establish the Veteran was diagnosed with hypertension until approximately 2000, nearly thirty-five years after his separation from service, and do not otherwise suggest his elevated blood pressure was related to his service.

In June 2010, the Veteran was provided with a VA examination.  During this exam, the Veteran reported his hypertension began ten years earlier, or approximately thirty-five years after his separation from service.  The examiner also noted the Veteran had a stroke related to his hypertension in September of 1994.  His blood pressure was 123/79.  The examiner opined it was less likely than not that the Veteran's current hypertension was caused by his shrapnel injury to the right chest.  The examiner explained the Veteran only had hypertension for the previous ten years, and medical literature does not establish any relationship between shrapnel injury and hypertension.  Therefore, this negative nexus opinion and supporting rationale provides probative evidence against the Veteran's appeal.

The medical evidence also does not suggest the Veteran's current hypertension was secondary to any of his service-connected disabilities, including PTSD.  Moreover, the Veteran has not alleged his hypertension is secondary to any other disability, but rather has consistently asserted his hypertension was due to his in-service shrapnel wound.

Based on all of the foregoing, the evidence does not establish the Veteran's current hypertension began during, or was otherwise caused by, his active service.  No hypertensive blood pressure readings were documented during the Veteran's active service, and he was not otherwise diagnosed with hypertension during that time.  Medical records do not establish he developed hypertension within one year of his separation from service.  Instead, he did not develop hypertension until approximately thirty-five years after his retirement.  The medical evidence, including the VA examiner's report, does not establish his current hypertension was otherwise related to his active service.  Accordingly, service connection is denied.

Residuals of Rib Fracture

The Veteran is also seeking service connection for residuals of rib fracture in service.  In his June 2011 written notice of disagreement, the Veteran clarified he continued to experience painful movement, restricted breathing, chest pain, painful scars, and metal stitches due to his in-service chest wound, as discussed above.  

However, the Veteran is already separately service connected for residuals of shell fragment wound to the right chest.  He currently receives a 40 percent rating for this separate residuals of shell fragment wound based on pain in his chest and dyspnea upon moderate exertion.  He is also separately service connected for scars on his right chest.  Under VA regulations, pyramiding, or the evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14.  Therefore, the Veteran cannot seek additional service connection for any residuals of rib fractures resulting in chest pain, dyspnea, or scaring, as he already receives compensation for these specific symptoms under separate diagnostic codes.

Post-service treatment records have been carefully reviewed and considered, however they do not establish the Veteran currently experiences any additional residuals of rib fracture not already separately service connected.  Post-service chest scans have consistently noted the presence of sutures and metal 'mesh' in the region of his 6th and 7th ribs, which were placed during his in-service surgery.  However, the presence of these sutures alone does not result in any current disability upon which service connection could be granted.

In June 2010, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The examiner opined that although the Veteran had a history of rib fractures, there were no current residuals, and no effects on the Veteran's current occupation or usual daily activities.

Therefore, the evidence does not establish any additional disability resulted from the Veteran's in-service rib fracture that is not already separately service connected.  Accordingly, service connection for additional residuals is denied.

Heart disorder

The Veteran is also seeking service connection for a heart disorder, claimed as abrasion of the heart and ischemia.  As discussed above, the Veteran asserted that after his in-service chest injury he was informed by medical professionals that the shrapnel "nicked his heart."

Service treatment records were reviewed and, as discussed above, extensively document the Veteran's in-service shrapnel wound to the right chest.  However, an April 1945 summary from his period of hospitalization and convalescence reflects the Veteran's heart was in normal condition.  An August 1964 radiograph revealed no evidence of active pulmonary disease.  

Additionally, a January 1965 EKG found his heart was within normal limits.  The Veteran's retirement examination from that same month specifically indicated his heart and vascular systems were normal, and no heart disease was noted.  Therefore, the evidence does not establish any in-service occurrence of a chronic heart disorder.

Available medical treatment records from shortly after the Veteran's retirement from active service also do not establish he was experiencing any heart disorder.  For example, in a May 1979 VA examination, his heart sounds were noted to be regular and his heart and aorta were found to be within normal limits.

Additionally, as discussed above, in separate previous claims for VA benefits in 1965 and 1979 the Veteran did not include any mention of a heart disorder.  Therefore, the evidence does not establish he developed any heart disorder shortly after retirement from service.  

Medical records from the 1990s reflect the Veteran developed heart conditions at that time, including transient ischemic attack, which was treated with daily aspirin.  An EKG from April 2007 reflects moderately severe aortic regurgitation.  However, none of these medical records suggest the Veteran's current heart disorders, identified decades after his retirement, were related to his active service.  

In June 2010, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  At the time of examination, the Veteran denied experiencing any heart problems, although he stated he had some palpitations and was hospitalized in June 2009.  The examiner indicated the Veteran had a positive medical history of heart rhythm disturbance.  He diagnosed supraventricular tachycardia, but opined there was no evidence of ischemia or aortic regurgitation.  

The examiner opined the Veteran's current supraventricular tachycardia was less likely than not caused by his in-service shrapnel wound to the right chest.  The examiner explained the Veteran's current heart disorder was a recent onset, and there was no history of cardiac symptoms documented in service treatment records or after active duty.  Therefore, this negative nexus opinion with supporting rationale provides probative evidence against the Veteran's appeal.

Based on the foregoing, the evidence does not establish the Veteran's currently diagnosed heart disorder began during, or was otherwise caused by, his active service.  Service treatment records do not reflect any chronic heart disorder.  Medical records do not establish any heart disorder developed shortly after the Veteran's retirement, and his earliest claims for VA benefits do not mention any cardiac symptoms.  Finally, the medical evidence, including the VA examiner's report, does not suggest the Veteran's current heart disorder was otherwise related to his active service, including his in-service shrapnel injury to the right chest.  Accordingly, service connection is denied.

Hemoptysis

The Veteran is also seeking service connection for hemoptysis, coughing up blood.  Post-service medical records from the 1990s do reflect the Veteran had occasional periods of hemoptysis which were related to his in-service shrapnel injury. 

However, as discussed above, the Veteran is already separately service connected for residuals of a right chest wound, which specifically contemplated hemoptysis at intervals.  As explained in the August 2010 rating decision, the RO rated the Veteran's residuals of right chest wound based on the criteria in effect before November 7, 1996, in order to afford all benefit to the Veteran.  Accordingly, the Veteran was assigned a 40 percent rating under historic DC 6818 based on moderately severe residuals of pleural cavity injury, which specifically included "hemoptysis at intervals" in the rating criteria.  Although this diagnostic code was deleted in the new criteria effective November 7, 1996, the Veteran has maintained his historic 40 percent rating under DC 6818 throughout the entire period on appeal.

Therefore, the Veteran is still currently receiving separate compensation for a disability which specifically contemplates the symptom on appeal.  As discussed above, VA regulations provide pyramiding should be avoided.  Accordingly, he may not be separately service connected based on a disability for which he is already receiving VA compensation.

It is important for the Veteran to realize, the VA is not disputing that he experienced episodic hemoptysis as a residual of his in-service shrapnel wound to the right chest.  Instead, because this symptom was already specifically contemplated in the 40 percent rating the Veteran received throughout the period on appeal for residuals of his chest wound, he cannot again be granted service connection for this condition.  Furthermore, the medical evidence reflects a history of hemoptysis, with the last episode in the mid 1990's, so there is no evidence of current disability.  Accordingly, service connection must be denied.

Respiratory Disorder

The Veteran is also seeking service connection for a respiratory disorder, claimed as pleurisy, due to his in-service right chest injury.  As discussed above, the Veteran is already separately receiving VA benefits for chest pain and dyspnea upon exertion, and therefore cannot be again separately service connected for these symptoms.  However, the claims file has been carefully reviewed for any other respiratory disorder related to his active service.

As described above, service treatment records reflect the Veteran had a shrapnel injury to his right chest.  During his period of hospitalization many residuals were noted, including chronic pleuritis in the right lung.  The Veteran was treated with repeated thoracentesis of the lung to remove old blood and additional fluid.  Despite pleuritic residuals, the Veteran was noted to have good respiratory expansion in January 1945.  Following his hospitalization, an April 1945 evaluation noted respiration movements of the chest were normal and he had no pain on deep respiration.  

Examination reports from later in the Veteran's period of active service reflect no respiratory disease.  For example, a June 1957 reenlistment examination noted the Veteran's lungs and chest were in normal condition, and his in-service operation on his right lung for shrapnel wound had no current sequela.  His January 1965 retirement examination also reflected his lungs and chest were in normal condition.

Therefore, although the Veteran did experience pleuritic residuals following his in-service right chest shrapnel wound, the evidence does not establish he experienced a chronic respiratory disorder during active service.

The medical evidence also does not establish the Veteran developed an additional respiratory disorder shortly after active service.  In a May 1979 VA examination, the Veteran's breath sounds were clear, with no rales or rhonchi observed.  Pulmonary function testing was also conducted, but was terminated because the Veteran was unable to follow instructions. 

Additionally, as discussed above, in separate previous claims for VA benefits in 1965 and 1979 the Veteran did not include any mention of a respiratory disorder, other than chest pain and dyspnea for which he is already receiving VA compensation.  Accordingly, the evidence does not establish the Veteran developed any additional respiratory disorder shortly after his retirement from active service.

Post-service medical records from the late 1990s and 2000s reflect the Veteran was diagnosed with varying respiratory disorders.  For example, a chest scan from November 2003 revealed COPD with right pleural thickening.  Additional intermittent pleuritic chest discomfort was noted, but as discussed above, the Veteran is also receiving VA compensation for his recurrent chest pain.  Despite this diagnosis, the Veteran's lungs were also noted to be clear on several occasions, including in VA treatment records from August 1996, July 2002, and May 2008.  Therefore, post-service treatment records are unclear what, if any, current respiratory disorder the Veteran had.  However, none of these records relate any additional respiratory disorder diagnosed to his active service.

In June 2010, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  Upon examination, no abnormal breath sounds were noted, diaphragm excursion was normal, and chest expansion was normal.  The examiner opined there were no conditions that may be associated with pulmonary restrictive disease.  A chest scan from March 2010 revealed no cardiopulmonary disease.  The examiner opined the Veteran had a history of pleurisy, but this condition was resolved.  He also opined there was no current evidence of COPD or bronchitis.  Therefore, the examiner indicated there was no current respiratory disability, providing evidence against the Veteran's appeal.

Based on the foregoing, the evidence is not clear whether the Veteran has any additional current respiratory disorder.  However, the evidence does not establish that any additional respiratory disorder, regardless of diagnosis, began during, or was otherwise related to, his active service.  Service treatment records reveal pleuritic residuals shortly after the Veteran's in-service right chest injury, however no chronic respiratory disorder was established.  Medical records and the Veteran's previous claims for compensation do not reflect he had any additional respiratory disorder shortly after his retirement, or for several decades thereafter.  Finally, the post-service medical evidence does not suggest any additional respiratory disorder the Veteran may have was otherwise related to his active service.  Accordingly, service connection for an additional respiratory disorder is denied.

New and Material Evidence 

The Veteran is also seeking service connection for residuals of facial lacerations and emotional instability.  Both of these claims were previously denied in a May 1979 rating decision.  He did not file an appeal or submit additional evidence within one year and the decision became final.  However, previously denied claims may be reopened by the submission of new and material evidence.   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

At the time of the May 1979 decision, the evidence of record included service treatment records, lay assertions from the Veteran, and the report from a May 1979 VA examination.  

The Veteran sought to reopen these claims in February 2010.  Considerable additional evidence has been presented in conjunction with the Veteran's claims filed on that date.  Each claim will be addressed below.

Residuals of Facial Lacerations

The Veteran's previous claim for residuals of facial lacerations was denied in May 1979 due to failure to establish a current disability.  Service treatment records reflecting the Veteran's multiple contusions to the face following a December 1946 "altercation" were previously considered in the May 1979 decision, and are therefore not new.

Considerable new medical evidence has been submitted, however, the Board finds this new medical evidence does not establish the Veteran has any current residuals from facial lacerations.  Instead, the report from a June 2010 VA examination reflects the Veteran did not have any difficulty chewing, any speech interference, or any facial disfigurement.  Accordingly, the newly submitted medical evidence does not establish the Veteran has any current residuals from facial lacerations.  Again, there is no doubt that he incurred lacerations and contusions during service, but there is no evidence of residual disability.  Because this newly submitted evidence does not related to the previously unestablished fast, the presence of a current disability, this evidence is not material.

Accordingly, the Veteran has not submitted any new and material evidence, the application to reopen is denied, and entitlement to service connection remains denied.

Emotional Instability

The Veteran's previous claim for emotional instability and/or nervous condition was denied because his condition was a constitutional or development abnormality, and therefore not caused by active service.  Considerable additional evidence has been submitted since the previous denial, including medical treatment records linking the Veteran's current psychiatric condition to his active service.  Accordingly, the claim is reopened.

As a threshold matter, the Board notes the Veteran is already separately service connected for posttraumatic stress disorder (PTSD).  The Veteran's separate rating for PTSD specifically contemplated his symptoms including depression, sleep disturbance, flashbacks, and irritability.  Therefore, as discussed above, the Veteran may not be additionally service-connected for symptoms on which he is already receiving VA compensation.

Service treatment records were reviewed and reflect the Veteran was hospitalized on several occasions for emotional problems.  He was diagnosed and treated for emotional instability, primarily attributed to strain in his marriage and subsequent divorce.  Therefore, the Board has considered the Veteran's in-service psychiatric treatment for emotional problems.  The Veteran argues he was mis-diagnosed during service and that these issues were due to PTSD.  Regardless, he is now service connected for PTSD.

However, post-service medical records do not establish the Veteran continues to have any emotional problem disorder.  Instead, these post-service medical records reflect the Veteran currently has PTSD and depression, for which he already receives VA benefits.  For example, in an August 2002 initial psychiatric evaluation he was diagnosed with major depressive disorder and PTSD.  These records do not reflect the Veteran experienced any additional psychiatric symptoms which are not already service-connected.

The Veteran has also been provided with several VA examinations regarding his psychiatric symptoms.  In a May 1979 examination, no current psychiatric disability was diagnosed.  In a subsequent March 2003 examination, the Veteran was diagnosed with major depressive disorder, based on symptoms of depression already contemplated in his current award for PTSD.  In May 2003, he was diagnosed with PTSD, but no other psychiatric disorder was noted.  In a May 2010 VA examination, the Veteran was diagnosed with chronic PTSD and phase of life problem.  Finally, in a January 2013 VA examination, the Veteran was diagnosed with PTSD and the examiner specifically opined the Veteran did not have more than one mental disorder.  Therefore, the reports from these numerous VA examination provide evidence against the Veteran's claim.

Based on the foregoing, post-service treatment records and the reports from several VA examinations do not establish the Veteran had any additional psychiatric symptoms or disorders for which he does not already separately receive VA disability benefits.  Instead, at his most recent examination the VA examiner specifically opined the Veteran did not have any additional mental disorder.  Accordingly, service connection for an additional psychiatric disorder, including emotional instability, is denied.

The Board notes that in his statements, the Veteran discusses his service experiences and, in general, his emotional difficulties, and states these symptoms warrant a higher rating for his PTSD.  Such a claim was then adjudicated in a February 2013 rating decision, and a higher rating for PTSD was assigned.  He has not disagreed with that rating. 


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in February 2010, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Finally, this letter also informed the Veteran of the requirements regarding new and material evidence to reopen his claims for service connection for facial lacerations and emotional instability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  During the course of the appeal, another letter was sent in July 2011, with the same information.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

The Board acknowledges the Veteran was not provided with a VA examination regarding any residuals of a facial laceration.  However, VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim.  38 U.S.C.A. § 5103A(d)(1, 2); 38 C.F.R. § 3.159(c)(4);Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because this issue is not reopened, no VA examination was required.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The appeals are denied.



	(CONTINUED ON NEXT PAGE)


REMAND

Finally, the Board finds further development is required in the Veteran's claims for disequilibrium, cold injury to his feet, and TDIU.  In order to appeal a RO rating decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision is issued, a veteran must file a timely notice of disagreement (NOD); so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case (SOC); finally, to convey jurisdiction for the Board to hear the case, a veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

In this case, the Veteran filed his claims for service connection for disequilibrium and cold injury to his feet in April 2012, which were denied by the RO in a February 2013 rating decision.  The Veteran filed a claim for TDIU in April 2013 which was denied by the RO in an October 2013 rating decision.  The Veteran did not file a written NOD for any of these issues.  However, on his November 2013 written substantive appeal, the Veteran indicated he wished the Board to focus on his balance, lack of feeling in his feet, and unemployability.  Because no special wording is required for a NOD, the Board finds this November 2013 written statement should be considered a NOD on each of the three identified issues.  38 C.F.R. § 20.202.  Additionally, because this statement was filed less than one year after the rating decisions denying service connection, the Board finds this statement constitutes a timely NOD in each of the three appeals.  38 C.F.R. § 20.302(a).  

As such, the NOD regarding his claims for service connection for disequilibrium, cold injury to feet, and TDIU are still pending.  Because the Veteran has not yet been provided a SOC on these issues, it is therefore proper to remand these claims.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should provide the Veteran and his representative with a statement of the case on the issues of entitlement to service connection for disequilibrium, cold injury to feet, and TDIU, and advise him that he must file a substantive appeal within 60 days.  

If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the cases should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


